                Case 2:17-cr-00147-JCM-GWF Document 53 Filed 04/27/20 Page 1 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                         District
                                   __________     of Nevada
                                               District of __________
                                                  )
           UNITED STATES OF AMERICA               ) AMENDED JUDGMENT IN A CRIMINAL CASE
                        v.                        ) (For Revocation of Probation or Supervised Release)
                                                  )
              RAMON VALENCIA-CRUZ                 )
           a/k/a RAMON CRUZ-VALENCIA
                                                  ) Case No. 2:17-cr-00147-JCM-GWF
                                                  ) USM No. 66496-298
                                                  )
                                                  ) Erin Gettel, AFPD
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                        contained in [26] Petition       of the term of supervision.
G was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                               Violation Ended
#1 in [26] Petition           Shall Not Commit Crime                                                           01/09/2018

#2 in [26] Petition             Deportation Compliance                                                         01/09/2018




       The defendant is sentenced as provided in pages 2 through            4         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                              and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: N/A                                                    03/12/2020
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:          1974

City and State of Defendant’s Residence:                                                           Signature of Judge
N/A
                                                                                 JAMES C. MAHAN, U.S DISTRICT JUDGE
                                                                                                  Name and Title of Judge

                                                                                  April 27, 2020
                                                                                                           Date
                   Case 2:17-cr-00147-JCM-GWF Document 53 Filed 04/27/20 Page 2 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   4
DEFENDANT: RAMON VALENCIA-CRUZ a/k/a RAMON CRUZ-VALENCIA
CASE NUMBER: 2:17-cr-00147-JCM-GWF


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

14 months custody with no supervised release to follow.



     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
                CaseJudgment
AO 245D (Rev. 09/19)
                      2:17-cr-00147-JCM-GWF
                             in a Criminal Case for Revocations
                                                                Document 53 Filed 04/27/20 Page 3 of 4
                       Sheet 5 — Criminal Monetary Penalties

                                                                                                 Judgment — Page    3      of        4
DEFENDANT: RAMON VALENCIA-CRUZ a/k/a RAMON CRUZ-VALENCIA
CASE NUMBER: 2:17-cr-00147-JCM-GWF
                                          CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                   Assessment               5HVWLWXWLRQ                     )LQH              $9$$$VVHVVPHQW        -97$$VVHVVPHQW
TOTALS          $ 100.00 ***              $ N/A                        $    N/A           $   N/A                  $ N/A
              ***outstanding balance

G The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                              Total Loss***                          Restitution Ordered          Priority or Percentage




TOTALS                               $                          0.00          $                    0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      G the interest requirement is waived for the             G fine        G restitution.
      G the interest requirement for the          G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                 Case 2:17-cr-00147-JCM-GWF Document 53 Filed 04/27/20 Page 4 of 4
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 6 — Schedule of Payments

                                                                                                       Judgment — Page      4     of     4
 DEFENDANT: RAMON VALENCIA-CRUZ a/k/a RAMON CRUZ-VALENCIA
 CASE NUMBER: 2:17-cr-00147-JCM-GWF

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                    100.00                      due immediately, balance due

          G not later than                                               , or
          G in accordance with G C,                 G D,         G E, or        G F below); or
B    G Payment to begin immediately (may be combined with                       G C,      G D, or G F below); or
C    G Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $              over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $              over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release
          from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.
F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                       Joint and Several            Corresponding Payee,
     (including defendant number)                          Total Amount                          Amount                      if appropriate




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including
cost of prosecution and court costs.
